UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 3, 2014 BANC OF CALIFORNIA, INC. (Exact name of registrant as specified in its charter) Maryland 001-35522 04-3639825 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 18500 Von Karman Avenue, Suite 1100, Irvine, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (949)236-5211 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On March 3, 2014, Banc of California, Inc. (the “Company”) issued a press release, a copy of which is attached hereto as Exhibit No. 99.1 and incorporated by reference herein, announcing that the Company’s Board of Directors has declared a quarterly cash dividend of $0.12 per share on its outstanding common stock, payable on April 1, 2014to shareholders of record as of March 14, 2014. In accordance with General Instruction B.2 of Form 8-K, the information in this Item 7.01, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits See Exhibit Index. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BANC OF CALIFORNIA, INC. Date: March 3, 2014 By: /s/ Richard Herrin Richard Herrin Executive Vice President, ChiefAdministrative Officer and Corporate Secretary EXHIBIT INDEX Exhibit Number Description Press Release dated March 3, 2014: Banc of California Announces Common Stock Dividend
